PER CURIAM.
Appellant James Ray Hulsey, was convicted of armed robbery by a Jasper County jury on May 9, 1975, punishment being assessed at 25 years imprisonment.
Appellant’s timely motion for a new trial was overruled on August 18, 1975, at which time allocution, sentence and judgment followed.
Eleven days later, August 29,1975, appellant filed his Notice of Appeal and Jurisdictional Statement.
Rule 28.03, V.A.M.R. provides appeals in criminal cases “shall be taken by filing a notice of appeal in the same manner and within the same time after final judgment as provided for civil cases.”
Rule 81.04, V.A.M.R., states: “No such appeal shall be effective unless the notice of appeal shall be filed not later than ten days after the judgment . . . appealed
from becomes final. . . .”
Appellant’s Notice of Appeal not having been timely filed, we have no jurisdiction to entertain this appeal. State v. Worl, 531 S.W.2d 294 (Mo.App.1975).
Appeal dismissed.
ALL CONCUR.